Title: John Wickham to Thomas Jefferson, 16 May 1810
From: Wickham, John
To: Jefferson, Thomas


          
            Sir,
             
                     Richmond 
                     16th May 1810—
          
          Having been called on this day, unexpectedly and without any previous Intimation, to institute an action in the Federal Court against You in Behalf of Mr Edward Livingston, and being specially instructed to have the process returnable to the next Term which commences on the 22d Inst., I have this Day put the process into the Hands of the marshal.—
          From motives of respect I should have delayed taking out the writ until I had first written to You on the Subject, but the near approach of the Fedl Court left me no Option;—& had the Transaction to which the writ relates been of a private nature, instead of delivering the writ to the marshal I should have sent it under cover to You with a request that You would indorse an acknowledgement of Service, but doubting whether on such an occasion You would not deem it more proper that
			 the process should be regularly executed, I have thought myself not at Liberty to take that Course—
          As in the progress of the Business You may have occasion to give Notice, or make some other communication to the Counsel for the plf, it may not be superfluous to add that as yet I have not engaged in the Cause, & am uncertain whether I shall, though from the Time and manner in which I was instructed to take out process, I could not decline proceeding thus far— 
          I trust this Communication will be received as it is intended as a mark of the high respect with which I am
          
            Sir, Your obedient Servant
            
                  Jno Wickham
          
        